      Case 2:17-cv-05219-CJB-DPC Document 268 Filed 06/29/21 Page 1 of 7




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

BRYAN MOORE, CLIFFORD KEEN, §             CIVIL ACTION NO. 17-5219
DAVID HANSON, SR., ROBERT JUGE, §
JR., DAVID HANSON, JR., CHERYL §
HANSON, SEAN BEAVERS, TAMMY §
HANSON, STERLING HEBERT, JR., §
and JAMES FRANKLIN                  §     JUDGE CARL J. BARBIER
                  Plaintiffs        §
                                    §
VERSUS                              §
                                    §
RANDY SMITH, INDIVIDUALLY           §     MAGISTRATE
and IN HIS OFFICIAL CAPACITY AS §         DONNA PHILLIPS CURRAULT
SHERIFF OF ST. TAMMANY PARISH §
                  Defendant         §
*****************************************************************************
                      MEMORANDUM IN OPPOSITION TO
              PLAINTIFFS’ FRCP 16(F) MOTION FOR SANCTIONS

MAY IT PLEASE THE COURT:

       NOW COMES, through undersigned counsel, Defendant, Randy Smith, individually and

in his official capacity as the Sheriff of St. Tammany Parish (“Sheriff Smith”), who respectfully

submits this memorandum in opposition to Plaintiffs’ Motion for Sanctions.

                                    LAW AND ARGUMENT

       Plaintiffs argue that Sheriff Smith should be sanctioned because he (1) failed to participate

in the settlement conference in good faith, and (2) failed to obey an order of the court. Neither of

Plaintiffs’ reasons are supported by law or fact.

       Federal Rule of Civil Procedure 16(f) allows a court to issue sanctions against a party if

the party or its attorney, (A) failed to appear at a scheduling or other pretrial conference; (B) is

substantially unprepared to participate – or does not participate in good faith – in the conference;




                                             Page 1 of 7
       Case 2:17-cv-05219-CJB-DPC Document 268 Filed 06/29/21 Page 2 of 7




or (C) fails to obey a scheduling or other pretrial order. However, the threshold for the use of

inherent power sanctions is high.1

    A. Sheriff Smith clearly communicated his position to the Court in his position paper.

        Plaintiffs’ motion is primarily based on the argument that Sheriff Smith did not participate

in the settlement conference in good faith. Plaintiffs’ argument has no merit because, although

Sheriff Smith declined to make an offer of settlement, he clearly communicated his position to the

Court in his position paper prior to the settlement conference. Moreover, Sheriff Smith never

indicated that a settlement conference would be productive, nor did he indicate a settlement was

possible. In fact, although the settlement conference was unilaterally set by the Court, Sheriff

Smith suggested in his position paper that the conference be cancelled because he declined to grant

any authority to settle this matter.

        Sheriff Smith does not argue that the court has the authority to sanction a party for its

failure to participate in a settlement conference in good faith. The available jurisprudence is clear

that the reasoning behind the Court’s authority to sanction for failure to participate in settlement

conferences in good faith is because the courts “cannot allow parties to waste the court’s dispute

resolution assets by pretending to support settlement while never intending to settle.”2 The

jurisprudence is also clear that the courts do not have the authority to force settlement.3 Some

cases cannot be settled and the parties’ desire for a trial must be respected.4 Considering Sheriff

Smith’s notice to the Court of his position, the cases cited by Plaintiffs support a denial of their

motion.


1
  Elliott v. Tilton, 64 F.3d 213, 217 (5th Cir. 1995).
2
  Guillory v. Domtar Indus. Inc., 95 F.3d 1320, 1334 (5th Cir. 1996) (emphasis added).
3
  Goss Graphics Sys. v. Dev Indus., 267 F.3d 624, 627 (7th Cir. 2001), citing G. Heileman Brewing Co., Inc. v.
Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989); United States v. LaCroix, 166 F.3d 921, 922-23 (7th Cir.
1999); In re LaMarre, 494 F.2d 753, 756 (6th Cir. 1974); Newton v. A.C. & S., Inc., 918 F.2d 1121, 1128 (3d Cir.
1990); Kothe v. Smith, 771 F.2d 667, 669 (2d Cir. 1985) (emphasis added).
4
  Sloan v. State Farm Mut. Auto. Ins. Co., 360 F.3d 1220,1227 (10th Cir. 2004).

                                                   Page 2 of 7
       Case 2:17-cv-05219-CJB-DPC Document 268 Filed 06/29/21 Page 3 of 7




        Indeed, in Guillory v. Domtar, a case cited by Plaintiffs, the Fifth Circuit Court of Appeals

found that sanctions were appropriate because the defendant concealed its true position that it

never intended to settle the case.5 In Brown v. Oil States Skagit Smatco, another case cited by

Plaintiffs, the court noted that, “[i]f the client is not willing to negotiate during the conference, it

is incumbent on the attorney to notify the Court that no useful purpose will be served by

conducting a settlement conference. This will save the defendant from incurring the expense of its

counsel in preparing for and attending the conference.”6 Pursuant to the foregoing cases, sanctions

are clearly inappropriate in this case. Sheriff Smith never expressed a desire to settle this matter or

a desire to participate in a settlement conference. In his position paper to the Court, Sheriff Smith

expressly stated, “It is the position of Sheriff Smith, based on the facts alleged and the state of the

law, that he has no liability in this matter. Therefore, Sheriff Smith has declined any settlement

authority. Sheriff Smith would therefore respectfully suggest that in the interest of judicial

economy, that the settlement conference scheduled for June 22, 2021, be cancelled.”7 Despite the

foregoing notice to the Court of Sheriff Smith’s position, the settlement conference was not

cancelled. Therefore, any fees, expenses, or other losses incurred by Plaintiffs, are not attributable

to Sheriff Smith and sanctions are thus inappropriate.

    B. Sheriff Smith did not violate the Court’s order.

        Plaintiffs claim that Sheriff Smith violated the Court’s Order by (1) failing to respond to

Plaintiff’s settlement demand prior to the settlement conference and (2) by appointing a

representative to attend the settlement conference on his behalf.




5
  Guillory v. Domtar Indus. Inc., 95 F.3d 1320, 1334 (5th Cir. 1996).
6
  Brown v. Oil States Skagit Smatco, 2010 U.S. Dist. LEXIS 157929 * 6 (E.D. La. Sep. 17, 2010) (emphasis added).
7
  Confidential Settlement Memorandum Of Sheriff Randy Smith, submitted to Magistrate Judge Donna Phillips
Curralt on June 18, 2021.

                                                  Page 3 of 7
       Case 2:17-cv-05219-CJB-DPC Document 268 Filed 06/29/21 Page 4 of 7




         i.       Sheriff Smith responded to Plaintiffs’ settlement demand.

         The Court’s order scheduling the settlement conference states, in part that “Plaintiff(s) must

make a settlement demand by Friday, June 18, 2021 at noon and Defendant(s) shall respond to that

demand no later than Tuesday, June 22, 2021 at noon.”8 Plaintiffs made their settlement demand

on Thursday, June 17, 2021. As noted in Plaintiff’s memorandum, a few hours after receiving

Plaintiffs’ settlement demand, counsel for Sheriff Smith responded, indicating that he received

the demand and would provide it to his client.9 Accordingly, Sheriff Smith is in compliance with

the Court’s order requiring him to respond to Plaintiffs’ offer.

         Plaintiffs’ argument seeks to have Sheriff Smith sanctioned because he did not make a

counteroffer to Plaintiffs considerable demand. However, the Court does not have authority to

force a Defendant to make a counteroffer, especially when he has expressed his reasoned position

that he is not liable and will not settle. Indeed, sanctions may not be imposed for a party’s failure

to offer “serious money” in a settlement conference.10

         It is clear that undersigned counsel responded to Plaintiffs’ settlement demand. That the

response was not what Plaintiffs wanted does not make it a failure to abide by the Court’s order.

Accordingly, Sheriff Smith is in compliance with the Court’s orders and should not be sanctioned.

         ii.      Deputy Chief George Cox’s participation in the settlement conference satisfies
                  the Court’s Order.

         The Court’s order scheduling the settlement conference states, in part, that “counsel must

instruct their clients to be present on the video conference at the start of the conference”11




8
  R. Doc. 259 (emphasis added).
9
  R. Doc 266-1, page 2.
10
   Guillory v. Domtar Indus. Inc., 95 F.3d 1320, 1334 (5th Cir. 1996).
11
   R. Doc. 259.

                                                    Page 4 of 7
       Case 2:17-cv-05219-CJB-DPC Document 268 Filed 06/29/21 Page 5 of 7




        Every Sheriff in Louisiana is a political subdivision unto himself.12 A suit against a Sheriff

in his official capacity is not a suit against the official personally, rather it is to be treated as a suit

against the local governing entity the sheriff serves.13 Here, that local governing entity would be

the Office of the St. Tammany Parish Sheriff. Sheriff Smith appointed a representative, Deputy

Chief George Cox, one of the highest-ranking deputies in the St. Tammany Parish Sheriff’s Office,

to represent the Sheriff in the settlement conference. This is no different than when a corporation

sends a representative to a settlement conference. Moreover, Deputy Chief George Cox, is the

chief of the legal and risk management departments at the St. Tammany Sheriff’s Office and is,

therefore, uniquely qualified to attend settlement conferences on behalf of the Sheriff’s Office.

        Plaintiffs further take issue with the fact that Deputy Chief George Cox did not have

authority to resolve the dispute Plaintiffs argue that his participation “was effectively meaningless

and tantamount to no participation at all.”14

        “Authority to settle” does not mean that representatives must come to court willing to settle

on someone else's terms, but only that they come to court in order to consider the possibility of

settlement.15 As noted above, Sheriff Smith’s position is that he is not liable to Plaintiffs because

he did not fire them for their political support of the former sheriff. As such, Sheriff Smith declined

to extend any settlement authority. Sheriff Smith’s position was communicated clearly to the Court

several days before the settlement conference was scheduled. Despite the foregoing, the Court did

not cancel the settlement conference. Nevertheless, in compliance with the Court’s Order, the

Sheriff’s office sent a representative to relay its position that it is not liable to Plaintiffs.

Accordingly, Deputy Chief Cox attended the conference to consider the possibility of settlement


12
   Powe v. May, 2003 U.S. App. LEXIS 28628, at *3 (5th Cir. Mar. 3, 2003).
13
   Johnson v. Gusman, 2020 U.S. Dist. LEXIS 101287, at *7 (E.D. La. June 10, 2020)(internal citations omitted).
14
   R. Doc. 266-1 at page 4.
15
   G. Heileman Brewing Co. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989).

                                                   Page 5 of 7
      Case 2:17-cv-05219-CJB-DPC Document 268 Filed 06/29/21 Page 6 of 7




and to, in turn, discuss and make recommendations regarding same with the others at the Sheriff’s

Office.

          The cases cited by Plaintiffs are inapplicable because in those cases, the issue keeping the

parties from settling was a difference of opinion regarding the amount of damages owed. The issue

here is whether Sheriff Smith is liable at all. Thus, the outcome of the settlement conference would

not have been any different had Randy Smith personally attended.

          Accordingly, Sheriff Smith complied with the Court’s order by sending a high-ranking

representative of the Office of the St. Tammany Parish Sheriff to participate in the settlement

discussion.

                                             CONCLUSION

          Sheriff Smith fully complied with this Court’s order setting the scheduling conference.

Sheriff Smith responded to and acknowledged Plaintiffs’ settlement demand as required in the

Court’s order. He also notified the Court that settlement efforts were futile and suggested

cancelling the conference to avoid wasting resources. The Court declined to take Sheriff Smith’s

suggestion, therefore the chief over the legal department at the Sheriff’s Office attended the

conference to consider the possibility of settlement. No settlement was reached because Sheriff

Smith does not believe he is liable to Plaintiffs and, as he is entitled to do, declined to offer any

monetary settlement to Plaintiffs.

          Plaintiffs are entitled to their frustration that this matter did not settle, but they are clearly

not entitled to sanctions because Sheriff Smith declined to settle their tenuous claims.

Accordingly, this Honorable Court should deny Plaintiffs’ motion for sanctions.




                                                Page 6 of 7
      Case 2:17-cv-05219-CJB-DPC Document 268 Filed 06/29/21 Page 7 of 7




                                     Respectfully submitted,

                                     MILLING BENSON WOODWARD L.L.P.

                                     s/ Chadwick W. Collings_____________________
                                     CHADWICK W. COLLINGS, T.A.             # 25373
                                     Lauren A. Williams                     # 37917
                                     68031 Capital Trace Row
                                     Mandeville, Louisiana 70471
                                     Telephone: (985) 292-2000
                                     Facsimile:    (985) 292-2001
                                     ccollings@millinglaw.com
                                     Counsel for Sheriff Randy Smith

                                CERTIFICATE OF SERVICE

       I hereby certify that the above and foregoing was electronically filed with the Clerk of

Court of the United States District Court for the Eastern District of Louisiana on June 29, 2021,

2021, by using the CM/ECF system, which system will send a notice of electronic filing to

appearing parties in accordance with the procedures established.

                                   s/ Chadwick W. Collings
                                    Chadwick W. Collings




                                           Page 7 of 7
